Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 19, 2021 is acknowledged.
Claims 1 and 3-7 are pending.
Claims 2 and 8-11 are cancelled.
Claim 1 is currently amended.
Claims 4* and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3-5* and 7 as filed on February 19, 2021 are pending and under consideration to the extent of the elected species, e.g., the bioactive substance is a combination of an ion that is Cu and a plant extract as per the Requirements for Restriction / Election in the Office Actions mailed on March 7, 2019 and on October 4, 2019.
This action is made FINAL.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed. 

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 4*, it appears the proper status thereof is Previously Presented because claim 4 appears to be drawn to the currently elected subject matter and because the Examiner 

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments and the (second) 132 Declaration of Valerio Borzatta have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1, 3-5 and 7 are objected to because of the following informalities:
Claim 1: “Cu, Zn and combination thereof” should recite “Cu, Zn and combinations thereof,” or “Cu, Zn and a combination thereof,” or some equivalent thereof and “cloves extract” should recite “clove extract”.
Claims 3, 4 and 7 should recite “The carrier loaded with bioactive substances” consistent with the antecedent in claim 1.
Claim 3 should recite “wherein the carrier is in the form of an aggregate of carbonate substituted hydroxyapatite particles, and wherein the aggregate has a size 
Claim 5:  “A composition comprising the loaded carrier” should recite “A composition comprising the carrier loaded with bioactive substances” consistent with the antecedent in claim 1.
Claim 7:  “carbonate-substituted” should not be hyphenated consistent with the format of the other claims and “comprised between” should either be deleted or should recite “between”.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claim 1 as currently amended recites the bioactive substances are an ion and a plant extract, … the copper ion is adsorbed in an amount from 20 to 80 wt% of said hydroxyapatite and/or the zinc is adsorbed in an amount from 5 to 30 wt% of said hydroxyapatite, the plant extract is adsorbed in an amount from 1 to 50 wt% of said hydroxyapatite, and the plant extract consists of:
	10 to 40 wt% mint extract, 
	15 to 35 wt% rosemary extract, 
	5 to 15 wt% Ocimum basilicum extract, 
	3 to 23 wt% lemon extract, 
	1 to 10 wt% garlic extract, 
	3 to 20 wt% clove extract, 
	3 to 13 wt% thyme extract, and 
	3 to 10 wt% cinnamon extract.
Applicant’s remarks do not identify support for any of the amendments, nor does the specification disclose the newly claimed combination of bioactive substances or the newly claimed amounts thereof.  Rather, the as filed specification generically discloses bioactive substances at pages 7-8 and 11-12.  The as filed specification also exemplifies various manufacturing examples at pages 15-17, none of which exemplify a species falling within the scope of the newly claimed genus.  The claims as originally filed likewise do not disclose the newly claimed carrier comprising the newly claimed combination of bioactive substances in the newly claimed amounts.  This is new matter.  Claims 3-4 and 7 are included in this rejection because they depend from claim 1 and thus also recite new matter.  

Response to Arguments and 132 Declaration
Applicant's arguments and the 132 Declaration have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633